Citation Nr: 0507264	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea versicolor.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims. 

The issues of entitlement to service connection for PTSD, 
tinea versicolor, and acne are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current right knee disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002);  38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  
Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in August 2002.  The veteran's 
claim was initially adjudicated by the RO in September 2002.  
The requisite notice letter was provided to the veteran prior 
to initial adjudication of the claim, and he was told of the 
requirements to establish a successful claim for service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence in his possession 
pertaining to the claim to the RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records relevant to the issue decided herein have 
been obtained, as discussed below.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, a VA examination is not 
indicated because the evidentiary record does not contain 
competent evidence of a currently diagnosed right knee 
disorder or persistent or recurrent symptoms of such 
disability.  The veteran's service medical records are silent 
as to a right knee disorder during service, and there is no 
competent evidence of record indicating that the claimed 
disability may be associated with an established event, 
injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4)(A); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  VA treatment records consistently show negative 
examination of the extremities.
	
Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Presumptive service connection is provided for arthritis 
which becomes manifest to a compensable degree within one 
year from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are completely negative 
for any complaints or findings of a right knee disorder or 
injury.  Subsequent to service, the medical evidence of 
record is similarly negative for any complaints or findings 
of a right knee disorder.  The veteran's post-service VA 
treatment records dated from 2002 to 2003 reveal that he gave 
a history of a right knee injury in August 2002; however, 
examination of his extremities and musculoskeletal evaluation 
was consistently negative for any findings of a right knee 
disorder.  See VA treatment records, dated May 30, 2002; June 
11, 2002; July 16, 2002; and August 1, 2002. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right knee disorder.  Again, the 
service medical records are negative for any complaints or 
findings pertaining to the right knee, and the veteran has 
not provided any specific details concerning any right knee 
injury during service.  More importantly, there is no 
competent evidence of record to suggest that he currently 
suffers from a right knee disorder.  In the absence of a 
diagnosis of a current right knee disorder, service 
connection is not warranted.  The United States Court of 
Veterans Appeals in Brammer v. Derwinski, 3 Vet. App. 223 
(1992), stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability (emphasis in orig.).  
In the absence of proof of a present disability there can be 
no valid claim."  Brammer, at 225.  

To the extent that the veteran claims that he has a right 
knee disorder related to his active service, this assertion 
cannot be deemed competent as it has not been demonstrated 
that as a layperson, the veteran is qualified to render a 
medical opinion regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a  right knee disorder.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application in the 
instant case.  See generally Gilbert, 1 Vet. App. at 49; 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
 

ORDER

Entitlement to service connection for a right knee disorder 
is denied.


REMAND

With regard to the issues of entitlement to service 
connection for PTSD, tinea versicolor, and acne, a remand is 
required to ensure that there is a complete record upon which 
to decide the veteran's claims so that he is afforded every 
possible consideration.

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2004).

In September 2002, the veteran asserted that he has PTSD 
which is due to his experiences during the Persian Gulf War.  
He reported that the company to which he was assigned was a 
National Guard unit which was not combat ready.  He asserted 
that no one could aim or fire a weapon and that this caused 
him a great deal of stress.  He worried that had they been 
attacked, they could not have properly defended themselves, 
which was frustrating to him for nine months.

A VA outpatient treatment record dated in September 2002 
shows that the veteran described stressful events which he 
believes contributed to the symptoms associated with his 
PTSD.  He reported his main stressors as (1) flying over 
enemy territory; (2) seeing many dead Iraqi soldiers; and (3) 
patrolling the perimeter with an M60 machine gun with 
reservists that could not shoot, causing him to feel that he 
would be the only one able to fire if attacked.  The 
assessment, in pertinent part, was PTSD.  The stressors 
listed by the examiner included combat exposure in the Gulf 
war.

A review of the evidence of record reveals that the RO has 
not attempted to verify any of the claimed in-service 
stressors described by the veteran.  As such, given the 
foregoing factors, on remand the veteran be directed to 
provide additional, specific information with regard to his 
asserted stressors, and that the RO undertake the necessary 
development to verify the veteran's alleged in-service 
stressors.  If it is determined that the veteran's stressors 
are verified, he should be scheduled for a VA psychiatric 
examination in order to determine the etiology of any PTSD 
which may be present.

Additionally, the veteran has asserted that he currently has 
a skin disorder that he attributes to his period of active 
service.  Review of his service medical records reveals that 
he was intermittently treated for acne during service, for 
which he had provided a history which predated his entrance 
into service.  The veteran was also treated intermittently 
for a keloid infection of the left ear lobe and cheek from 
February 1991 to October 1992.  His post-service VA 
outpatient treatment records show that he had been assessed 
as having tinea versicolor.  

As VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim, the Board is of the opinion that the veteran be 
scheduled for a VA examination to determine the nature and 
etiology of any skin disorder which may be present.  See 
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Finally, as the veteran receives 
ongoing treatment by VA, any recent treatment records should 
also be obtained on remand.

Accordingly, this claim is REMANDED for the following action:

1.  Make arrangements to obtain any 
recent VA treatment records of the 
veteran, dated from March 2003 forward.

2.  Request that the veteran provide a 
comprehensive statement regarding his 
alleged stressors which he believes 
resulted in his PTSD, as well as any 
verifying information.  Ask him to 
comment specifically about any and all 
stressful events that happened during his 
active military service.  Specifically 
inform him that this statement must 
include detailed information regarding 
the alleged stressors to include date, 
time, location, people involved, and 
unit(s) involved.  Inform him that his 
failure to provide this detailed 
information could prevent the 
verification of his stressors and result 
in an adverse decision.

3.  After a response is received from the 
veteran or the time for response expires, 
request that the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with a description of 
his alleged stressors as identified, as 
well as any other stressors he describes 
in response to the above request for 
information.  Provide USASCRUR with 
copies of any lay statements of record 
and personnel records obtained showing 
service dates, duties, and units of 
assignment.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

4.  If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be 
conducted in order to determine the 
etiology of any PTSD which may be 
present.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
psychiatrist prior and pursuant to 
conduction and completion of the 
examination.  The psychiatrist must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated tests 
and studies to include psychological 
studies are to be conducted. 

If the diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether any identified stressor 
found to be established by the record is 
sufficient to produce the veteran's PTSD.  
Any opinions expressed by the 
psychiatrist must be accompanied by a 
complete rationale.

5.  Schedule the veteran for a VA 
dermatological examination in order to 
determine the nature and etiology of any 
skin disorder which may be present.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination. Any diagnostic tests and 
special studies should be accomplished, 
if deemed to be necessary by the 
examiner.

The examiner is requested to provide an 
opinion as to the diagnosis and date of 
onset of all current skin disorders found 
to be present.  

If a skin disorder (i.e., acne, tine 
versicolor, etc.) is diagnosed, the 
examiner state whether it is at least as 
likely as not (50 percent or more 
likelihood) that it had its onset during 
active service or is related to any in-
service disease or injury.

If it is determined that acne had its 
onset prior to the veteran's service, was 
it aggravated during service?  (Temporary 
or intermittent flare-ups of a pre-
service condition, without evidence of 
worsening of the underlying aggravation 
in service).  If acne did worsen during 
service, was any such worsening due to 
the natural progression of the condition?  

A detailed rationale for any opinion 
expressed should be provided.

6.  Thereafter, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a  result 
of this remand.  If the decision with respect 
to the claims remains adverse to the veteran, 
he and his representative should be furnished 
a Supplemental Statement of the Case and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


